                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


TERRA L. MCKEE,                                    )
                                                   )
                          Plaintiff,               )
                                                   )
                    v.                             )      1:19CV498
                                                   )
NORTH CAROLINA AGRICULTURAL                        )
AND TECHNICAL STATE UNIVERSITY,                    )
                                                   )
                         Defendant.                )


                                            ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on July 25, 2019, was served on the parties in this

action. (ECF Nos. 5, 6.) No objections were filed within the time prescribed by § 636.

       The Court hereby adopts the Magistrate Judge’s Recommendation.

       IT IS HEREBY ORDERED that this action be DISMISSED without prejudice for

failure to prosecute and failure to comply with the Court’s June 12, 2019 Order.

       This, the 27th day of August 2019.


                                            /s/ Loretta C. Biggs
                                            United States District Judge
